DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/26/2022 has been entered.
Response to Amendment
Note that claims 1, 7, and 8 filed on 9/26/2022 do not appear to include claim text with required markings with respect to the most recent text entered of previously presented claims 1, 7, and 8 entered 4/7/22. More specifically, the claims include additional text not entered and without the indications of deletion by crossing out the deleted text and/or underlining of added additional text. In the interests of efficiency, the claims have been examined below; however, please note that any future amendment included in a response to this Detailed Action must set forth the claims with correct annotations as explained in 37 C.F.R. 1.121(c).
Claim Objections
Claims 1, 7, and 8 are objected to because of the following informalities:  
In claim 1, line 3, “the plurality of trays” should be changed to --the plurality of growing trays--.
In claim 7, line 1, “A structure” should be changed to --The structure--.
In claim 8, lines 3-4, “the plurality of trays” should be changed to --the plurality of growing trays--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitations "the central fertirrigation and the electrical energy system" in line 4. There is insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (US 20220007590) in view of Lavoo et al. (WO 2015162466), Smith et al. (WO 8500269), and Schneider et al. (US 2019/0260193).
Regarding claim 1, Alexander et al. discloses a structure ((110), (120), etc.) for growing and moving agricultural products (paragraph [0019] discloses grow locations within an agricultural facility), particularly for vertical farms, comprising a rigid frame ((110), (120), etc.) housing a plurality of growing trays (paragraph [0022] discloses a set of trays) for growing agricultural products (paragraph [0019], plants) and a movement means (130) adapted to move the rigid frame ((110), (120), etc.).
Alexander et al. does not explicitly disclose the plurality of trays being vertically spaced apart from each other, one above another, on the rigid frame, wherein the rigid frame comprises a connector configured for connection to a central fertirrigation or electrical energy system, wherein the connector connects to the central fertirrigation or electrical energy system through a “male-female” connector placed under a support foot on a floor of a vertical farm. 
Lavoo et al. teaches the plurality of trays being vertically spaced apart from each other (shelves (25) may include trays, page 5, lines 3-4), one above another (Fig. 2), on the rigid frame (20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure of Alexander et al. to include vertical spacing among the plurality of trays on the rigid frame as taught by Lavoo et al. in order to provide space for the growth of the agricultural products in vertical spaces.   
Smith et al. teaches a frame comprises a connector configured for connection to a central fertirrigation (35) or electrical energy system (34). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure of Alexander et al. modified by Lavoo et al. with a connector to a central fertirrigation or an electrical energy system as taught by Smith et al. in order to provide water or power for the structure and components on the structure in order to provide increased yields of agricultural products. Further it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have relocated the position of the connector to below the structure to reduce the footprint around the structure and to reduce potential of accidents while the structure is idle. Additionally, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  
Schneider et al. teaches wherein the connector connects to the central fertirrigation or electrical energy system through a “male-female” connector placed under a support foot on a floor of the vertical farm (Fig. 1; paragraphs [0052] and [0053]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure of Alexander et al. modified by Lavoo et al. and Smith et al. to have a “male-female” connector placed under a support foot on a floor of the vertical farm as is taught by Schneider et al. since it is a common connector configuration, as well as reducing connections exposed around the rigid frame. 
Regarding claim 2, Alexander et al. as modified by Lavoo et al., Smith et al., and Schneider et al. teaches (references to Alexander et al.) wherein the movement means (130) comprises automatic vehicles adapted to move automatically and to be coupled independently with a base of the structure (paragraph [0027] discloses the movement means (13) attaching and moving the modules from underneath the base). 
Regarding claim 6, Alexander et al. as modified by Lavoo et al., Smith et al., and Schneider et al. teaches (references to Alexander et al.) wherein the movement means (130) is adapted to be positioned below the rigid frame (paragraph [0027] discloses the movement means (130) attaching and moving the modules from below), to lift the rigid frame ((110), (120), etc.) and move the rigid frame to a required location (paragraph [0027], (130) moves the ((110), (120), etc.) to assigned location).
Regarding claim 7, Alexander et al. as modified by Lavoo et al., Smith et al., and Schneider et al. teaches (references to Smith et al.) wherein the movement means (Figs. 1-3) comprises a connector configured for connection to an electricity grid (34) and a connector configured for connection to one or more water networks for fertirrigation (35). 
Regarding claim 8, Alexander et al. discloses a structure ((110), (120), etc.) for growing and moving agricultural products (paragraph [0019] discloses grow locations within an agricultural facility), particularly for vertical farms, comprising a rigid frame ((110), (120), etc.) able to house a plurality of growing trays (paragraph [0022] discloses a set of trays) for growing agricultural products (paragraph [0019], plants) and a movement means (130) adapted to move the rigid frame ((110), (120), etc.).
Alexander et al. does not explicitly disclose the plurality of trays being vertically spaced apart from each other, one above another, on the rigid frame, wherein the rigid frame comprises a connector configured for connection to a central water and fertilizer and electrical energy distribution system necessary for the growth of the agricultural products, wherein the connector connects to the central water and fertilizer and  electrical energy distribution system through a “male-female” connector placed under a support foot on a floor of a vertical farm.
Lavoo et al. teaches the plurality of trays being vertically spaced apart from each other (shelves (25) may include trays, page 5, lines 3-4), one above another (Fig. 2), on the rigid frame (20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure of Alexander et al. to include vertical spacing among the plurality of trays on the rigid frame as taught by Lavoo et al. in order to provide space for the growth of the agricultural products in vertical spaces.
Smith et al. teaches a frame comprises a connector for connection to a central water and fertilizer (35) and electrical energy distribution system (34) necessary for the growth of the agricultural products (Figs. 1-3; page 18, lines 6-13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure of Alexander et al. modified by Lavoo et al. with a connector to a central water and fertilizer and electrical energy distribution system as taught by Smith et al. in order to provide water and power for the structure and components on the structure in order to provide increase yields of agricultural products. Further it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have relocated the position of the connector to below the structure to reduce the footprint around the structure and to reduce potential of accidents while the structure is idle. Additionally, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Schneider et al. teaches wherein the connector connects to the central water and fertilizer and electrical energy distribution system through a “male-female” connector placed under a support foot on a floor of the vertical farm (Fig. 1; paragraphs [0052] and [0053]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure of Alexander et al. modified by Lavoo et al. and Smith et al. to have a “male-female” connector placed under a support foot on a floor of the vertical farm as is taught by Schneider et al. since it is a common connector configuration, as well as reducing connections exposed around the rigid frame.
Regarding claim 10, Alexander et al. as modified by Lavoo et al., Smith et al., and Schneider et al. teaches (references to Schneider et al.) wherein the connector placed below the support foot is adapted to be coupled with a corresponding connector for connection to the central fertirrigation (35) and the electrical energy system (34) fixed to the floor of the vertical farm (Fig. 1; paragraphs [0052] and [0053]).
Regarding claim 11, Alexander et al. as modified by Lavoo et al., Smith et al., and Schneider et al. teaches (references to Lavoo et al.) wherein the rigid frame (20) consists of at least two vertical uprights (Fig. 2 shows at least two uprights), at least one pair of cross members (25) substantially perpendicular to the uprights adapted to support one or more of the plurality of growing trays (shelves (25) may include trays, page 5, lines 3-4).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (US 20220007590) in view of Lavoo et al. (WO 2015162466), Smith et al. (WO 8500269), and Schneider et al. (US 2019/0260193) and further in view of Jin et al. (CN 2795178), Klopfleisch et al. (US 5068791), and Breed et al. (US 6768944).
Regarding claim 3, Alexander et al. as modified by Lavoo et al., Smith et al., and  Schneider et al. does not explicitly teach wherein the automatic vehicles comprises magnet-guided, laser-guided, wire-guided and GPS-guided means.
Jin et al. teaches magnet-guided (paragraph [0006] of machine translation) and laser-guided means (abstract of machine translation). Klopfleisch et al. teaches wire-guided means (abstract). Breed et al. teaches GPS guided means (col. 1, lines 62-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the guiding means of the automatic vehicle of Alexander et al. with other potential means such as magnet-guided and laser-guided as taught by Jin et al. (CN27951 78), or wire-guided as taught by Klopfleisch et al. (US 5068791), or GPS guided as taught by Breed et al. (US 6768944) in order to provide alternative means in case a guiding means is not available for use.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (US 20220007590) in view of Lavoo et al. (WO 2015162466), Smith et al. (WO 8500269), and Schneider et al. (US 2019/0260193), and further in view of Jin et al. (CN 2795178).
Regarding claim 4, Alexander et al. as modified by Lavoo et al., Smith et al., and Schneider et al. does not explicitly disclose wherein the movement means is manual or self-propelled. 
Jin et al. teaches a movement means ((2) is body of movement means) that is manual or self-propelled (paragraphs [0011] and [0046] of machine translation disclose a manual controller for manual operation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the movement means of Alexander et al. modified by Lavoo et al., Smith et al., and Schneider et al. to be manual or self-propelled as taught by Jin et al. in order to provide immediate controls over the movement means if physical restrictions are adjusted in real time.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (US 20220007590) in view of Lavoo et al. (WO 2015162466), Smith et al. (WO 8500269), and Schneider et al. (US 2019/0260193), and further in view of Lin (US 2014/0144079).
Regarding claim 5, Alexander et al. as modified by Lavoo et al., Smith et al., and Schneider et al. does not explicitly teach wherein the movement means moves on rails, tracks or guideways.
Lin teaches movement means that move on rails (paragraph [0026]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the movement means of Alexander et al. modified by Lavoo et al., Smith et al., and Schneider et al. with rails as taught by Lin in order to provide a path for the movement means to follow.
Claims 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (US 20220007590) in view of Lavoo et al. (WO 2015162466), Smith et al. (WO 8500269), and Schneider et al. (US 2019/0260193), and further in view of Sun et al. (CN 204616544).
Regarding claim 12, Alexander et al. as modified by Lavoo et al., Smith et al., and Schneider et al. does not explicitly teach wherein a plurality of electrical energy distribution cables and a fertirrigation system channel of the structure run inside one or more vertical uprights of the at least two vertical uprights.
Sun et al. teaches a plurality of electrical energy distribution cables and a fertirrigation system channel of a structure run inside one or more vertical uprights of the at least two vertical uprights (paragraph [0007] of machine translation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rigid structure of Alexander et al. modified by Lavoo et al., Smith et al., and Schneider et al. to have cables and channels run inside one or more vertical uprights as is taught in Sun et al. in order to further protect the cables and channels from outside influences within the environment of the rigid structure.
Regarding claim 13, Alexander et al. as modified by Lavoo et al., Smith et al., and Schneider et al. does not explicitly teach wherein a plurality of electrical energy distribution cables and a fertirrigation system channel of the structure are applied and supported by the structure itself.
Sun et al. teaches a plurality of electrical energy distribution cables and a fertirrigation system channel of the structure are applied and supported by the structure itself (paragraph [0007] of machine translation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rigid structure of Alexander et al. modified by Lavoo et al., Smith et al., and Schneider et al. to have cables and channels be supported by the structure as is taught in Sun et al. in order to further protect the cables and channels from outside influences within the environment of an agricultural facility.
Regarding claim 15, Alexander et al. as modified by Lavoo et al., Smith et al., and Schneider et al. does not explicitly teach the structure further comprising an artificial lighting system on the rigid frame powered by the electrical energy distribution system. 
Sun et al. teaches a structure (Fig. 1) further comprising an artificial lighting system (2) on the rigid frame powered by the electrical energy distribution system (paragraph [0007] of machine translation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure of Alexander et al. modified by Lavoo et al., Smith et al., and Schneider et al. to including an artificial lighting system on the rigid frame as taught by Sun et al. in order to provide the proper lighting for the agricultural produce being grown while positioned indoors (Sun et al.: paragraph [0007] of machine translation). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (US 20220007590) in view of Lavoo et al. (WO 2015162466), Smith et al. (WO 8500269), and Schneider et al. (US 2019/0260193), and further in view of Bray (US 2016/0235025).
Regarding claim 14, Alexander et al. as modified by Lavoo et al., Smith et al., and Schneider et al. is silent as to wherein the rigid frame is be made of metal materials, plastic materials or a combination of both.
Bray teaches a rigid frame may be made of metal (paragraph [0032]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the rigid frame of Alexander et al. modified by Lavoo et al., Smith et al., and Schneider et al. to a metal material as taught by Bray in order to provide a stable material that can withstand a significant weight for agricultural products.
Response to Arguments
Applicant's arguments filed 9/26/2022 have been fully considered but they are not persuasive.
Applicant argued, with respect to the independent claims 1 and 8, that Schneider et al. does not teach a “male-female” connector placed under a support foot on a floor of a vertical farm. Therefore, applicant argues that it would not be obvious for a person skilled in the art to make the combination as suggested. 
Examiner respectfully disagrees. As is mentioned above in the most recent rejections, Smith et al. provides the connectors as recited in the claim, however the connectors are along a side of the structure. Knowing that the location of the connectors can be rearranged as required and still provide the same function, it is obvious that the connectors can be moved to a more auspicious location, such as below the structure for reasons such as special requirements, etc. Additionally, Schneider et al. teaches that there can be a connector along the floor of the vertical farm, or other facility use and it can be provided with a male-female connection. Therefore, the references read on the claim limitations.     
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Sheen et al. (US 9478787), Prochiner (US 7175207), and Weissenfels (DE 102013016874) teach electrical connections. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        
 /PETER M POON/ Supervisory Patent Examiner, Art Unit 3643